DETAILED ACTION
This action is pursuant to the claims filed on 08/21/2019. Claims 1-19 are pending. A first action on the merits of claims 1-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 10, 11 and 16 are objected to because of the following informalities:  
Claim 10 line 2; “sense” should read “sensing” to positively recite the method step of sensing electrical signals.
Claim 10 line 4; “using signal detector” should be “using a signal detector” to increase clarity.
Claim 11, “wherein the method further amplifying…” should read “wherein the method further comprises amplifying…” to increase clarity.
Claim 16 is objected to as it is missing from the originally filed claim set. See 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution and requires claims to be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal detector configured to sample the electrical signals sensed by the plurality of skin electrodes” in claims 1, 3, 4, and 10. The “signal detector” will be interpreted to be one or more amplifiers, samplers (analog-to-digital converters), filters, and/or other circuitry for pre-processing raw signals as disclosed in paragraphs [0036-0037] of the applicant’s PGPub No. 2020/0229756.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPub No. 2015/0297104) in view of Pu (U.S. PGPub No. 2007/0173728).
Regarding claim 1, Chen teaches a system for diagnosing a disorder in a subject ([0065-0066] and Fig 2, system for diagnosing disorders, one of which being cardiac arrhythmias), the system comprising: a plurality of skin electrodes configured to sense electrical signals corresponding to a skin nerve activity in the subject ([0011] and Fig 15 disclosing electrodes to monitor skin nerve activity); a signal detector configured to sample the electrical signals sensed by the plurality of skin electrodes (Fig 1 signal amplifier and sampler 108 and Fig 2 block 204), and generate signal data using the electrical signals ([0050] signal amplifier and sampler 108 generates digitized samples of the electrical signals for further processing); a processor configured to: receive the signal data from the signal detector (Fig 1, signal processor 112 receives signal from signal amplifier and sampler 108); assemble a time-series of data indicating the skin nerve activity using the signal data (Fig 2 blocks 208, 212, and 216 and [0063]; processor records baseline activity over time including an average amplitude and expected variation); identify a disorder using the time-series of data (Fig 2 block 220 and [0063]; a disorder is identified based on a continued recording of a nerve activity value below a determined threshold); and generate a report indicative of the disorder (Fig 2 block 224 and [0064]; alarm is generated that includes a message, email, or page that is sent to a professional). Chen further teaches that many cardiac arrhythmias are preceded by rapid changes in the level of sympathetic nerve activity and that the level of sympathetic nerve activity often remains abnormally high or low during an episode of cardiac arrhythmia ([0065]).
Chen fails to explicitly teach wherein the diagnosed disorder is a sleep disorder; wherein the identified disorder is a sleep disorder; and wherein the generated report is indicative of the sleep disorder.
In related prior art, Pu teaches a similar system for diagnosing a sleep disorder wherein a sleep disorder is identified via nerve activity sensors ([0103]); Pu further teaches the presence of arrhythmia events being used as the diagnosis for sleep disorders ([0037]) and that monitored nerve activity dropping below a threshold value is a precursor to a sleep disorder (Fig 1 and 
Regarding claim 2, in view of the combination of claim 1 above, Chen further teaches wherein the skin electrodes comprise patch electrodes configured to couple to a surface of the subject's skin (Fig 15 and [0052], electrodes 1504/1508/1512 used to monitor nerve activity and are cutaneous patch electrodes coupled to skin).
Regarding claim 3, in view of the combination of claim 1 above, Chen further teaches wherein the signal detector comprises signal amplifiers that are electrically connected to the plurality of skin electrodes and configured to generate amplified electrical signals (Fig 1 and [0050]; signal amplifier and sampler 108 amplifies the electrical signals and generates digitized samples of the amplified signals for further processing).
Regarding claim 4, in view of the combination of claim 3 above, Chen further teaches wherein the signal detector is configured to generate the signal data using the amplified electrical signals (Fig 1 and [0050]; signal amplifier and sampler 108 amplifies the electrical signals and generates digitized samples of the amplified signals for further processing).
Regarding claims 5-6, in view of the combination of claim 1 above, Chen further teaches wherein the processor, in assembling the time-series of data, is further configured to apply a filter to the signal data (Fig 1 high-pass filter 116 and Fig 2 block 208). Chen further teaches wherein the electrical activity corresponding to nerves occurs in a range of hundreds of hertz up to several kilohertz and that the high-pass filter provides signals of 150 Hz and higher to the nerve activity monitor module ([0055]).
Chen fails to teach wherein the filter is a bandpass filter that extends over a range between approximately 500 Hz and 1000 Hz.
However, an alternative embodiment of Chen discloses the use of a band-pass filter extending over a range of 100 Hz to 500 Hz to acquire nerve activity (Fig 25 and [0116]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pass filter of Chen in view of Pu and the second embodiment of Chen to incorporate a band-pass filter in place of the high-pass filter. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known filter (Chen [0055] high-pass filter with cutoff of 150 Hz (i.e., filtered signals of 150 Hz or more)) for another well-known filter (Chen [0116] band-pass filter with range of 100 Hz to 500 Hz (i.e., filtered signals of 100 Hz to 500 Hz)) to yield the predictable result of filtered signals that are representative of nerve activity ([0055] disclosing nerve activity ranging from hundreds to thousands of Hz; [0055] and [0116] disclosing two successful acquisitions of nerve activity with high pass and band pass filters respectively).
A discloses the invention substantially as claimed above except for the bandpass filter extending over a range of 500 Hz to 1000 Hz.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a band-pass filter extending over a range between approximately 500 Hz to 1000 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to attenuate lower frequency signals that correspond to cardiac electrical activity to acquire filtered signals representing nerve activity as taught by Chen ([0055] disclosing nerve activity ranging from hundreds to thousands of Hz; [0055] disclosing nerve activity acquired via signals of 150 Hz or higher; [0116] disclosing nerve activity acquired via signals of 100 Hz to 500 Hz; Examiner notes both embodiments of Chen overlap with the claimed range of approximately 500 Hz to 1000 Hz).
Regarding claim 7, in view of the combination of claim 1 above, Chen further teaches wherein the processor is further configured to generate electrocardiogram (ECG) data by applying a bandpass filter to the signal data (Fig 1, Band-pass filter for ECG monitoring 144), wherein the bandpass filter extends over a frequency range between approximately 0.5 Hz and approximately 100 Hz (Fig 1 bandpass filter 140). Chen further discloses the use of a high-pass filter in the range of 100 to 150 Hz to attenuate lower frequency signals that correspond to cardiac activity when processing signals that correspond to nerve activity (Fig 1 filter 116 and [0060]).
Chen/Pu discloses the invention substantially as claimed above except for the upper frequency cutoff of the bandpass filter being approximately 150 Hz.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a bandpass filter with a higher frequency cutoff of 
Regarding claim 8, in view of the combination of claim 1 above, Chen further teaches wherein the processor is further configured to identify the disorder by comparing the skin nerve activity to a baseline (Fig 2 block 220 and [0063-0064]; nerve activity is monitored to acquire an average nerve activity and an expected variation (i.e., a baseline); a disorder is identified based on a nerve activity value relative to the baseline exceeding a determined threshold for a time).
Chen fails to teach wherein the disorder is a sleep disorder.
Pu teaches a similar system for diagnosing a sleep disorder wherein a sleep disorder is identified via nerve activity sensors ([0103]); Pu further teaches the presence of arrhythmia events being used as the diagnosis for sleep disorders ([0037]) and that monitored nerve activity dropping below a threshold value is a precursor to a sleep disorder (Fig 1 and [0045], drop in neural activity is a precursor for obstructive sleep apnea). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen in view of Pu to incorporate the step of identifying a sleep disorder based on comparing the skin nerve activity to a baseline to arrive at the system of claim 8. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that a drop in nerve activity directly relates to the presence of arrhythmias and sleep disorders in a subject (Chen [0065] disclosing relationship between nerve activity and arrhythmias; Pu [0037, 0045] 
Regarding claim 9, in view of the combination of claim 1 above, Chen further teaches wherein the processor is further configured to identify the disorder ([0065-0066] cardiac events, such as arrhythmias, are identified based on nerve activity over a time period dropping below a threshold).
Chen fails to teach wherein the disorder is a sleep disturbed breathing (SDB) using the time-series of data.
Pu teaches a similar system for diagnosing a sleep disorder wherein a sleep disorder is identified via nerve activity sensors ([0103]); Pu further teaches the presence of arrhythmia events being used as the diagnosis for sleep disorders ([0037]) and that monitored nerve activity dropping below a threshold value is a precursor to sleep disturbed breathing (Fig 1 and [0045], drop in neural activity is a precursor for obstructive sleep apnea (i.e., sleep disturbed breathing)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen in view of Pu to incorporate the step of identifying sleep disturbed breathing to arrive at the system of claim 9. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that a drop in nerve activity directly relates to the presence of arrhythmias and sleep disorders in a subject (Chen [0065] disclosing relationship between nerve activity and arrhythmias; Pu [0037, 0045] and Fig 1 discloses the known relationship between nerve activity, arrhythmias, and sleep disturbed breathing (obstructive sleep apnea)).
Regarding claim 10, Chen teaches a method for diagnosing a disorder in a subject ([0065-0066] and Fig 2, method for diagnosing disorders, one of which being cardiac , the method comprising: sense electrical signals corresponding to a skin nerve activity in the subject using a plurality of skin electrodes ([0011] and Fig 15 disclosing electrodes to monitor skin nerve activity); generating, using signal detector (Fig 1 signal amplifier and sampler 108 and Fig 2 block 204), signal data using the electrical signals ([0050] signal amplifier and sampler 108 generates digitized samples of the electrical signals for further processing); assembling a time-series of data indicating the skin nerve activity using the signal data (Fig 2 block 208, 212, 216 and [0063]; processor records baseline activity over time including an average amplitude and expected variation); identifying a disorder using the time-series of data (Fig 2 block 220 and [0063]; a disorder is identified based on a continued recording of a nerve activity value below a determined threshold); and generating a report indicative of the disorder (Fig 2 block 224 and [0064]; alarm is generated that includes a message, email, or page that is sent to a professional). Chen further teaches that many cardiac arrhythmias are preceded by rapid changes in the level of sympathetic nerve activity and that the level of sympathetic nerve activity often remains abnormally high or low during an episode of cardiac arrhythmia ([0065]).
Chen fails to explicitly teach wherein the diagnosed disorder is a sleep disorder; wherein the identified disorder is a sleep disorder; and wherein the generated report is indicative of the sleep disorder.
In related prior art, Pu teaches a similar method for diagnosing a sleep disorder comprising identifying a sleep disorder using data ([0103]); Pu further teaches the presence of arrhythmia events being used for the diagnosis for sleep disorders ([0037]) and that monitored nerve activity dropping below a threshold value is a precursor to a sleep disorder (Fig 1 and [0045], drop in neural activity is a precursor for obstructive sleep apnea). Therefore it would 
Regarding claim 11, in view of the combination of claim 10 above, Chen further teaches wherein the method further amplifying the electrical signals using signal amplifiers electrically connected to the plurality of skin electrodes (Fig 1 and [0050]; signal amplifier and sampler 108 amplifies the electrical signals and generates digitized samples of the amplified signals for further processing).
Regarding claim 12, in view of the combination of claim 11 above, Chen further teaches wherein the method further comprises generating the signal data using the amplified electrical signals (Fig 1 and [0050]; signal amplifier and sampler 108 amplifies the electrical signals and then generates digitized samples of the amplified signals for further processing).
Regarding claims 13-14, in view of the combination of claim 10 above, Chen further teaches wherein the method further comprises applying a filter to the signal data in assembling the time-series of data (Fig 1 high-pass filter 116 and Fig 2 block 208). 
C Chen fails to teach wherein the filter is a bandpass filter that extends over a range between approximately 500 Hz and 1000 Hz.
However, an alternative embodiment of Chen discloses the use of a band-pass filter extending over a range of 100 Hz to 500 Hz to acquire nerve activity (Fig 25 and [0116]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pass filter of Chen in view of Pu and the second embodiment of Chen to incorporate a band-pass filter in place of the high-pass filter. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known filter (Chen [0055] high-pass filter with cutoff of 150 Hz (i.e., filtered signals of 150 Hz or more)) for another well-known filter (Chen [0116] band-pass filter with range of 100 Hz to 500 Hz (i.e., filtered signals of 100 Hz to 500 Hz)) to yield the predictable result of filtered signals that are representative of nerve activity ([0055] disclosing nerve activity ranging from hundreds to thousands of Hz; [0055] and [0116] disclosing two successful acquisitions of nerve activity with high pass and band pass filters respectively).
A discloses the invention substantially as claimed above except for the bandpass filter extending over a range of 500 Hz to 1000 Hz.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a band-pass filter extending over a range between approximately 500 Hz to 1000 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to attenuate lower frequency signals that correspond to cardiac electrical activity to acquire filtered signals representing nerve activity as taught by Chen ([0055] disclosing nerve activity ranging from hundreds to thousands of Hz; 
Regarding claim 15, in view of the combination of claim 10 above, Chen further teaches wherein the method further comprises generating electrocardiogram (ECG) data by applying a bandpass filter to the signal data (Fig 1, Band-pass filter for ECG monitoring 144), wherein the bandpass filter extends over a frequency range between approximately 0.5 Hz and approximately 100 Hz (Fig 1 bandpass filter 140). Chen further discloses the use of a high-pass filter in the range of 100 to 150 Hz to attenuate lower frequency signals that correspond to cardiac activity when processing signals that correspond to nerve activity (Fig 1 filter 116 and [0060]).
Chen/Pu discloses the invention substantially as claimed above except for the upper frequency cutoff of the bandpass filter being approximately 150 Hz.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a bandpass filter with a higher frequency cutoff of approximately 150 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to filter high frequency components of measured signals to be discarded as noise when processing an ECG signal ([0055]) since Chen discloses that cardiac activity can be represented by frequencies up to 150 Hz ([0060]).
Regarding claim 17, in view of the combination of claim 10 above, Chen further teaches wherein the method further comprises comparing the skin nerve activity to a baseline to identify the disorder. (Fig 2 block 220 and [0063-0064]; nerve activity is monitored to acquire .
Chen fails to teach wherein the disorder is a sleep disorder.
Pu teaches a similar system for diagnosing a sleep disorder wherein a sleep disorder is identified via nerve activity sensors ([0103]); Pu further teaches the presence of arrhythmia events being used as the diagnosis for sleep disorders ([0037]) and that monitored nerve activity dropping below a threshold value is a precursor to a sleep disorder (Fig 1 and [0045], drop in neural activity is a precursor for obstructive sleep apnea). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen in view of Pu to incorporate the step of identifying a sleep disorder based on comparing the skin nerve activity to a baseline to arrive at the method of claim 17. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that a drop in nerve activity directly relates to the presence of arrhythmias and sleep disorders in a subject (Chen [0065] disclosing relationship between nerve activity and arrhythmias; Pu [0037, 0045] and Fig 1 discloses the known relationship between nerve activity, arrhythmias, and sleep disorders).
Regarding claim 18, in view of the combination of claim 10 above, Chen further teaches wherein the method further comprises computing, using the time-series of data, an average skin nerve activity ([0063] and Fig 2 block 216; processor uses time-series data of nerve activity to compute a baseline defining an average value of nerve activity and expected variation of nerve activity) and comparing the average skin nerve activity to a predetermined threshold ([0063], “if the identified nerve activity remains within a predetermined threshold of .
Regarding claim 19, in view of the combination of claim 10 above, Chen further teaches wherein the method further comprises identifying the disorder using the time-series of data ([0065-0066] cardiac events, such as arrhythmias, are identified based on nerve activity over a time period dropping below a threshold).
Chen fails to teach wherein the disorder is a sleep disturbed breathing (SDB) using the time-series of data.
Pu teaches a similar system for diagnosing a sleep disorder wherein a sleep disorder is identified via nerve activity sensors ([0103]); Pu further teaches the presence of arrhythmia events being used as the diagnosis for sleep disorders ([0037]) and that monitored nerve activity dropping below a threshold value is a precursor to sleep disturbed breathing (Fig 1 and [0045], drop in neural activity is a precursor for obstructive sleep apnea (i.e., sleep disturbed breathing)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen in view of Pu to incorporate the step of identifying sleep disturbed breathing using the time-series of data to arrive at the method of claim 19. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that a drop in nerve activity directly relates to the presence of arrhythmias and sleep disorders in a subject (Chen [0065] disclosing relationship between nerve activity and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.